IN THE SUPREME COURT OF THE STATE OF DELAWARE

R. A. FEUER, suing derivatively on §
behalf of VIACOM, INC.,            §
                                   §
     Plaintiff Below – Appellant,  §
                                   §            No. 487, 2017
            v.                     §
                                   §
PHILIPPE P. DAUMAN; SUMNER M.      §
REDSTONE; SHARI REDSTONE;          §            Court Below:
GEORGE S. ABRAMS; THOMAS E.        §            Court of Chancery of
DOOLEY; BLYTHE J. MCGARVIE;        §            the State of Delaware
CHARLES E. PHILLIPS, JR.; FREDERIC §
V. SALERNO; WILLIAM SCHWARTZ; §
CRISTIANA FALCONE SORRELL; and §                C.A. No. 12579
DEBORAH NORVILLE,                  §
                                   §
     Defendants Below – Appellees, §
                                   §
 and                               §
                                   §
VIACOM, INC.,                      §
                                   §
     Nominal Defendant Below-      §
     Appellee.                     §

                               Submitted: May 16, 2018
                                Decided: May18, 2018

Before VALIHURA, VAUGHN and TRAYNOR, Justices.

                                       ORDER

      This 18th day of May 2018, the Court having considered this matter on the briefs

and oral arguments of the parties and the record below, and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Court of Chancery

in its Letter Decision and Order dated October 25, 2017;
      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Court

of Chancery be, and the same hereby is, AFFIRMED.

                                     BY THE COURT:



                                     /s/ Karen L. Valihura
                                     Justice